Deemer, J.
1. appeanirecoiu: insufficiency. Defendant is what is called a ‘ ‘ chiropractor, ’ ’ and, upon trial to a jury, he was convicted of assuming the duties of a physician and of treating persons afflicted with disease, without having a license from the State Board of Medical Examiners. In the filed for jfim; ft ft eiaime(j that the court erred in overruling his motion for a directed verdict, and in its instructions to the jury.
The record does not show that any motion, either for a directed verdict or for a new trial, was ever filed, and it does not appear that any exceptions were taken to the instructions, as the law requires. A general exception appears to be noted *96to the instructions as a whole, in these words: “To all of which defendant duly excepted.” Some rulings on the admission, and rejection of .testimony were excepted to, but none of these are challenged in the briefs.
2. iMtoucUons!w' stance of statute. The argument proceeds upon the theory that no conviction should have been had, because it was not shown that any of the patients whom defendant treated were afflicted with a disease. Instruction No. 4, given by the trial court, is complained of in argument; but, as it merely states the substance of our Medical Practice Act, there is no merit in the complaint, even if it had been properly excepted to. The record is not such as to present any question for review; and, had it been, we discover no error.
The judgment must therefore be, and it is — Affirmed.
Evans, C. J., Weaver and Preston, JJ., concur.